DETAILED ACTION

	Claims 1-20 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dam et al. (US PGPub 2017/0366421).

As per claim 1, Dam teaches a method of deep tracing of one or more users via a cloud-based system (Dam, see paragraph [0040], an HTTP server (e.g., a web server, such as a site associated with a cloud service, distributed application, or other network/distributed service/application), network and path trace, and/or other tests can be performed to collect data/measurements relevant to/from all the layers below the dashed line. Also see paragraph [0103], …a path tracing from endpoints) the method comprising steps of:
 receiving a request from an administrator to actively troubleshoot a user (Dam, see paragraph [0046], an active DCP is determined by a check-in request to the NMSP cloud that responds with the current DCP based on the public IP address of the check-in request. For example, this can include all information used to collect data until a network change is detected (e.g., the endpoint is associated with a different current network).)
causing a user device associated with the user to create a deep tracing session based on the request (Dam, see paragraph [0045], As such, the DCP can be used to facilitate defining different behavior as users move between various networks (e.g., from an enterprise network to a home network and/or to other networks). As an example, when Bob is using his laptop on the enterprise network while at the office of his employer's company, in which the enterprise network is defined by a predetermined IP address range, then the DCP can be configured such that the endpoint agent can monitor domain set A and perform gateway/wireless periodic network tests.) 
assisting the user device in performing one or more tests of a plurality of traces to a destination and collecting a plurality of statistics associated with the user device (Dam, see paragraph [0101], the sample object includes additional network information captured during a session. Example additional network information captured during a session can include one or more of the following: host, protocol, and port of HTTP connection; positional coordinates (e.g., resolved using GPS, Wi-Fi location, or network location services); TCP connectivity test towards destination; loss/latency/jitter/traceroute to destination (ICMP); loss/latency/jitter to gateway (ICMP); loss/latency/jitter/traceroute to VPN (ICMP) if configured on the device; loss/latency/jitter/traceroute to HTTP proxy (ICMP) if configured on the device; network configuration profile of network interfaces including IP) 
receiving results from any of the plurality of tests and results from the plurality of statistics (Dam, see paragraph [0079], The system and network monitoring/tests data/results can be communicated to NMSP cloud 320 (e.g., periodically, on demand, and/or as needed)).

As per claim 2, Dam teaches the method of claim 1, wherein the destination includes an application, and wherein the one or more traces include any of traceroute and web probes (Dam, see paragraph [0101], the sample object includes additional network information captured during a session. Example additional network information captured during a session can include one or more of the following: …loss/latency/jitter/traceroute to destination (ICMP); loss/latency/jitter to gateway (ICMP); loss/latency/jitter/traceroute to VPN (ICMP) if configured on the device; loss/latency/jitter/traceroute to HTTP proxy (ICMP) if configured on the device).

As per claim 3, Dam teaches the method of claim 1, wherein the steps further include displaying a network map between the user device and the destination (Dam, see paragraph [0141], In this example, an endpoint agent group 1102 and an endpoint agent group 1104 are each shown in a path visualization node pagination view that can be further drilled down into for a more detailed view of each of these respective groups of endpoint agents as shown in FIG. 11).

As per claim 4, Dam teaches the method of claim 3, wherein the network map displays any of hop Internet Protocol (IP) address, Internet Service Provider (ISP) data, country data, and Autonomous System Name (ASN) data (Dam, see map in fig. 11 for example showing cox communications (ISP)).

As per claim 5, Dam teaches the method of claim 3, wherein the network map includes icons for the user device, the cloud-based system, the destination, and any intermediate nodes (Dam, see the icons in fig. 7 showing computer sarah-wynne, connection, gateway, and visited sites).

As per claim 6, Dam teaches the method of claim 3, wherein the network map includes groupings of nodes including visualizations of status. (Dam, see paragraph [0064], endpoint agent groups 202, 204, 206 can be utilized to facilitate a visualization of the access network for each of the agents over time, in this case including access points 208, 210, and 212 and which gateways are being used as shown at 214a-c, 216, and 218 (e.g., as well as a path(s) to VPN servers and proxies (not shown in this example in FIG. 2)). Examples of metrics collected can include one or more of the following listed metrics: transmission rate, wireless signal quality, gateway loss and latency, proxy loss and latency, and VPN server loss and latency).

As per claim 7, Dam teaches the method of claim 6, wherein the steps further include expanding the groupings responsive to a selection (Dam, see paragraph [0140], the disclosed path visualization node grouping view techniques can be based on labels and/or configurable criteria (e.g., based on network infrastructure that includes public network, private network, or endpoint properties such as location, and/or other properties)).

As per claim 8, Dam teaches the method of claim 1, wherein the steps further include providing data from the deep tracing session to an incident management system (Dam, see paragraph [0146], …configured to perform certain tests, have labels, and/or perform on demand, event/context triggered, and/or scheduled tests, such as similarly described herein) that collect data based on configured tests, and the endpoint agents 1216-1220 send this data to a controller(s) 1214 (e.g., agent controller(s)).

As per claim 9, Dam teaches the method of claim 1, wherein the device is offline and the deep tracing session is for a scheduled time (Dam, see paragraph [0146], a platform for cross-layer visibility and troubleshooting of distributed applications 1200 includes endpoint agents 1216-1220 (e.g., which can be configured to perform certain tests, have labels, and/or perform on demand, event/context triggered, and/or scheduled tests, such as similarly described herein) that collect data based on configured tests).

As per claim 10, Dam teaches the method of claim 1, wherein the device is online and the deep tracing session is performed after the request (Dam, see paragraph [0041], the data collected includes a combination of passive and active monitoring. In some cases, network access tests, system tests, and scheduled tests are periodic whereas the user session data (e.g., web application metrics that include network metrics towards the visited site, such as a web site) is triggered by user activity. As such, periodically collecting such data can provide a better representation of the local environment and a cleaner baseline to detect anomalies and compute trends associated with, for example, network activities and performance).

As per claim 11, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 12, Dam teaches the non-transitory computer-readable medium of claim 11, wherein the destination includes an application, and wherein the one or more traces include any of traceroute and web probes. (Dam, see paragraph [0101], the sample object includes additional network information captured during a session. Example additional network information captured during a session can include one or more of the following: …loss/latency/jitter/traceroute to destination (ICMP); loss/latency/jitter to gateway (ICMP); loss/latency/jitter/traceroute to VPN (ICMP) if configured on the device; loss/latency/jitter/traceroute to HTTP proxy (ICMP) if configured on the device).

As per claim 13, Dam the non-transitory computer-readable medium of claim 11, wherein the steps further include displaying a network map between the user device and the destination. (Dam, see paragraph [0141], In this example, an endpoint agent group 1102 and an endpoint agent group 1104 are each shown in a path visualization node pagination view that can be further drilled down into for a more detailed view of each of these respective groups of endpoint agents as shown in FIG. 11).

As per claim 14, Dam the non-transitory computer-readable medium of claim 13, wherein the network map displays any of hop Internet Protocol (IP) address, Internet Service Provider (ISP) data, country data, and Autonomous System Name (ASN) data. (Dam, see map in fig. 11 for example showing cox communications (ISP)).

As per claim 15, Dam the non-transitory computer-readable medium of claim 13, wherein the network map includes icons for the user device, the cloud-based system, the destination, and any intermediate nodes. (Dam, see the icons in fig. 7 showing computer sarah-wynne, connection, gateway, and visited sites).

As per claim 16, Dam the non-transitory computer-readable medium of claim 13, wherein the network map includes groupings of nodes including visualizations of status. (Dam, see paragraph [0064], endpoint agent groups 202, 204, 206 can be utilized to facilitate a visualization of the access network for each of the agents over time, in this case including access points 208, 210, and 212 and which gateways are being used as shown at 214a-c, 216, and 218 (e.g., as well as a path(s) to VPN servers and proxies (not shown in this example in FIG. 2)). Examples of metrics collected can include one or more of the following listed metrics: transmission rate, wireless signal quality, gateway loss and latency, proxy loss and latency, and VPN server loss and latency).

As per claim 17, Dam the non-transitory computer-readable medium of claim 16, wherein the steps further include expanding the groupings responsive to a selection. (Dam, see paragraph [0140], the disclosed path visualization node grouping view techniques can be based on labels and/or configurable criteria (e.g., based on network infrastructure that includes public network, private network, or endpoint properties such as location, and/or other properties)).

As per claim 18, Dam the non-transitory computer-readable medium of claim 11, wherein the steps further include providing data from the deep tracing session to an incident management system. (Dam, see paragraph [0146], …configured to perform certain tests, have labels, and/or perform on demand, event/context triggered, and/or scheduled tests, such as similarly described herein) that collect data based on configured tests, and the endpoint agents 1216-1220 send this data to a controller(s) 1214 (e.g., agent controller(s)).

As per claim 19, Dam the non-transitory computer-readable medium of claim 11, wherein the device is offline and the deep tracing session is for a scheduled time. (Dam, see paragraph [0146], a platform for cross-layer visibility and troubleshooting of distributed applications 1200 includes endpoint agents 1216-1220 (e.g., which can be configured to perform certain tests, have labels, and/or perform on demand, event/context triggered, and/or scheduled tests, such as similarly described herein) that collect data based on configured tests).
As per claim 20, Dam the non-transitory computer-readable medium of claim 11, wherein the device is online and the deep tracing session is performed after the request. (Dam, see paragraph [0041], the data collected includes a combination of passive and active monitoring. In some cases, network access tests, system tests, and scheduled tests are periodic whereas the user session data (e.g., web application metrics that include network metrics towards the visited site, such as a web site) is triggered by user activity. As such, periodically collecting such data can provide a better representation of the local environment and a cleaner baseline to detect anomalies and compute trends associated with, for example, network activities and performance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449